Fourth Court of Appeals
                                   San Antonio, Texas
                                        January 11, 2019

                                      No. 04-18-00532-CR

                                  Daniel Cervantes SALAZAR,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 224th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CR6992
                          Honorable Joey Contreras, Judge Presiding


                                         ORDER
        Appellant’s motion for extension of time to file his brief is granted. We order appellant’s
brief due February 4, 2019.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of January, 2019.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court